DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 01/21/2022 is acknowledged.  The traversal is on the ground(s) that US20120247324 does not teach a coalescing chamber including a sump, therefore Groups I and II do not lack unity of invention because they both include a special technical feature that makes a contribution over the prior art.  This is not found persuasive because figure 1 of US20120247324 shows tank 15 is the chamber and the sump. Tank 15 has a coalescing chamber in the interior as well as a sump area shown by the liquid underneath. The liquid surface is 116, therefore it can be seen in figure 1 the area underneath that is a sump.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction 01/21/2022.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 is dependent on itself. It is assumed to depend upon claim 4 as it recites “the froth receiving chamber.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johns (US5108655).
Claim(s) 1, 2, and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer (US20120247324).
Rejection in view of Johns
Claim 1: Johns teaches a coalescing chamber including a sump (tank 15 is the chamber and the sump. Tank 15 has a coalescing chamber in the area above by the defoamers 33 and 34 as well as a sump area afterwards shown by the liquid underneath the foam),  	an inlet to receive froth into the coalescing chamber (input 13),  	the froth comprising a mixture of fluid and gas (foam reads upon this limitation),  	the coalescing chamber to coalesce the fluid from the forth with the coalesced fluid collected at least in the sump (defoaming agents would break down the foam);  	an outlet to communicate coalesced fluid from the sump (outlet 22); and  	a fluid level sensor to provide a level over a range of levels of coalesced fluid in the coalescing chamber including in the sump (Figure 3 

Rejection in view of Kramer
Claim 1: Kramer teaches a coalescing chamber including a sump (The chamber is the entirety of separation tank 101 and lower section 152 is filled with liquid as seen below liquid surface 116 which is the sump.),  	an inlet to receive froth into the coalescing chamber (The inlet 103/105 delivers fluid as taught in [0013]. [0008] teaches that the fluid being sent to the separation tank is a fluid that requires degasification, which means this is a fluid that comprises a fluid and a gas.),  	the froth comprising a mixture of fluid and gas ([0008] teaches that the fluid needs degasification, which means it is a mixture of fluid and gas.),  	the coalescing chamber to coalesce the fluid from the forth with the coalesced fluid collected at least in the sump ([0014] teaches that the foam contracts the separation screen 106 and the foam decomposes into deaerated liquid that falls through the screen into the lower section 152.);  	an outlet to communicate coalesced fluid from the sump (Fluid return line 117); and 
Claim 2: The limitation of “fluid level sensor to provide different high-level setpoints for different types of fluids” is considered to be intended usage of the sensor. If different fluids are being used, the sensors are still able to sense the liquid height depending on the liquid inside the system. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Claim 4: Kramer teaches the coalescing chamber including a froth receiving chamber to receive froth from the inlet, the froth receiving chamber including at least one coalescing element to actively coalesce fluid from the froth (The coalescing chamber would be the top portion of the separation tank 101, and the coalescing element is the separation screen 106.).
Claim 5: Kramer teaches the at least one coalescing element comprising a porous filter including an abraded surface positioned to be in contact with froth in the froth receiving chamber ([0019]-[0020] teach that 
Claim 6: Kramer teaches in figures 1 and 2 a coalescing system (fluid degasification system taught in abstract) comprising: 	a pump to provide froth from a fluid ejection assembly ([0021] teaches that case 130 can be a pump, and figure 2 shows that pump 130 leads into separator tank 101),  	the froth comprising a mixture of gas and fluid ([0008] teaches that the fluid being sent to the separation tank is a fluid that requires degasification, which means this is a fluid that comprises a fluid and a gas.); 	a froth coalescing unit (separator tank 101 and figure 1) including: 	a coalescing chamber including a sump (The chamber is the entirety of separation tank 101 and lower section 152 is filled with liquid as seen below liquid surface 116 which is the sump.); 	an inlet to receive froth into the coalescing chamber, the froth comprising a mixture of fluid and gas (The inlet 103/105 delivers fluid as taught in [0013]. [0008] teaches that the fluid being sent to the separation 
Claim 7: Kramer teaches the controller to adjust the operating speed of the pump to adjust a volume of froth provided to the coalescing chamber 
Claim 8: The limitation “where different types of fluid have different high-level setpoints” is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. In addition these high level setpoints appear to be a property of the fluid. Limitations drawn to the contents of an apparatus do not impart patentability to the claim (see MPEP 2115).  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claim (Ex parte Thibault, 164 USPQ 666,667).
Claim 9: The limitation of “the controller to shut off the pump when the level of coalesced fluid is above the corresponding high-level setpoint and the pump is at a minimum operating speed” is considered to be intended usage of the system. Kramer already teaches in [0024] that the CPU controls the control valve to reduce the flow if the liquid level is too 
Claim 10: The limitation of “the controller to shut off the pump when the level of coalesced fluid fails to change after initial start up of the pump to pump froth into the coalescing chamber” is considered to be intended usage of the system. Kramer teaches in [0024] that the CPU 122 controls control valve 140 to reduce the level of flow into the tank 101 if the liquid level is at or above a maximum level in order to prevent overfilling. If the level of fluid does not change after the start up, then it would still be sending a signal to the CPU that the tank is full. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Berger (US5982290).
Claim 3: Kramer does not explicitly teach that the fluid level sensor comprises a multi-point analog or digital level sensor. Kramer teaches a sensor for detecting a liquid level ([0022]).
Berger teaches in the abstract that an analog type liquid level sensor or a digital liquid level sensor both work for indicating a level of liquid in a container. 
It would have been obvious to one of ordinary skill in the art to use an analog or digital sensor as taught by Berger in the system of Kramer because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the liquid level sensor of Kramer is/are an equivalent of the analog/digital liquid level . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20060090645, 7449051, 20050126282, 6454835, 3853500.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        03/23/2022